Exhibit 10.7.6

SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 31st day of March, 2014, by and between SILICON VALLEY BANK, a
California corporation (“Bank”) and AUDIENCE, INC., a Delaware corporation
(“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 31, 2009 (as the same has been amended, modified, supplemented
or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to extend the
Maturity Date.

D. Bank has agreed to so extend the Maturity Date, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Consent. Borrower wishes to establish a program whereby it will agree to
repurchase from certain stockholders shares of Borrower’s stock for an aggregate
price not to exceed Fifteen Million Dollars ($15,000,000) (such program together
with the repurchases made under such program, the “Stock Purchase
Program”). Borrower has requested that Bank consent to the Stock Purchase
Program. Subject to the terms of Section 7 below, Bank hereby consents to the
Stock Purchase Program and agrees that the Stock Purchase Program shall not, in
and of itself, constitute an “Event of Default” under the Loan Agreement for a
violation of Section 7.6 of the Loan Agreement; provided, however, Borrower
agrees not to make any repurchase under the Stock Purchase Program at any time
while an Event of Default is continuing or would exist after giving effect to
such repurchase.

3. Amendment to Loan Agreement.

3.1 Section 13 (Definitions). The following definition set forth in Section 13.1
is amended in its entirety and replaced with the following:

“Maturity Date” is December 31, 2014.



--------------------------------------------------------------------------------

4. Limitation of Amendment.

4.1 The consent and amendment set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.3 In addition to those Events of Default specifically enumerated in the Loan
Documents, the failure to comply with the terms of any covenant or agreement
contained herein shall constitute an Event of Default and shall entitle the Bank
to exercise all rights and remedies provided to the Bank under the terms of any
of the other Loan Documents as a result of the occurrence of the same.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

 

2



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee of $6,000, and (c) Borrower’s payment
of Bank’s legal fees and expenses in connection with the negotiation and
preparation of this Amendment.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK SILICON VALLEY BANK By:  

/s/ Gregory Peterson

Name:   Gregory Peterson Title:   Vice President BORROWER AUDIENCE, INC. By:  

/s/ Kevin Palatnik

Name:   Kevin Palatnik Title:   CFO BORROWER AUDIENCE, INC. By:  

/s/ John Fernandez

Name:   John Fernandez Title:   Corporate Controller

[Signature Page to Sixth Amendment to Loan and Security Agreement]